Citation Nr: 1143645	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain syndrome of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for retropatellar pain syndrome of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from August 1981 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for retropatellar pain syndrome of each knee.

In April 2009, the Veteran testified before the undersigned via Video Conference hearing.  A transcript of this hearing has been included in the claims folder.

This case was previously before the Board in February 2010, at which time it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for consideration.

The February 2010 Board decision had also denied an evaluation in excess of 20 percent for the cervical degenerative joint disease (DJD) prior to April 17, 2008, but had increased the evaluation to no more than 30 percent effective April 17, 2008.  This decision was promulgated by the RO in a February 18, 2010 rating action.  As such, this decision is limited to the issues as noted on the title page.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain on motion, without evidence of instability.

2.  Retropatellar pain syndrome of the left knee is manifested by pain on motion, without evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a letter dated August 2006, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a June 2008 letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The August 2006 letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, and VA examination reports, statements from family members and co-workers, and the Veteran's testimony at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  A noncompensable may be assigned when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 5 degrees, a noncompensable will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  When he was examined by the VA in August 2006, the Veteran reported pain, stiffness, weakness, subluxation and effusion of each knee.  The objective examination found range of motion of 0 to 140 degrees in both knees; there was no pain noted on motion and no additional limitation after repetitive use.  There was some crepitus noted, but there was no indication of clicking or snapping, grinding, or instability.  X-rays revealed mild DJD, especially of the patellofemoral compartment.  The only activity of daily living adversely affected was involvement in recreational activities.  The diagnosis was mild DJD of both knees.

VA outpatient treatment records disclose the Veteran was seen in November 2008 and reported he fell at work due to weakness in his legs.  

The Veteran submitted statements from several co-workers in April 2009, including one person who apparently observed the Veteran's legs give way in November 2008.  The other statements note the Veteran had knee pain and that he walked with a limp.  In addition, statements from the Veteran's family assert he had frequent pain in his knees.

The Veteran was again examined by the VA in April 2010.  He complained of giving way, instability, pain, stiffness, limitation of motion and weakness of each knee.  An examination demonstrated crepitus, subpatellar tenderness and guarding of movement bilaterally.  Range of motion tests revealed movement from 0 to 135 degrees. Repetitive motion caused no increase in limitation.  While he complained of instability, none was noted on objective examination.  There was also no evidence of clicking, snapping, or grinding.  An x-ray of each knee was normal.  The diagnosis was bilateral DJD of the knees-patellofemoral syndrome.  The condition was noted to have mild adverse affects on his ability to shop, bathe, and dress and moderate adverse affects on doing chores, exercising, sports and other recreational activities, traveling, and driving.  He was employed full-time, although he reported having lost 6 weeks of work over the preceding 12 months.

The evidence against the Veteran's claim includes the medical findings recorded on examination.  The August 2006 VA examination shows the Veteran denied giving way or instability.  The examination reveals range of motion was 0 to 140 degrees in each knee, without additional limitation of motion on repetitive use.  There were no clicks, snaps, grinding, instability or meniscal or patellar abnormality.  

Similarly, the April 2010 VA examination revealed range of motion of each knee was from 0 to 135 degrees.  Although there was objective evidence of pain on motion, there was no additional limitation of motion with repetitive motion.  No grinding or instability was present.  

The Board acknowledges the Veteran has painful motion, which entitles him to the 10 percent evaluation he is currently assigned for each knee.  See 38 C.F.R. § 4.59 (2011).  The examiner specifically noted that there were no additional limitations after repetitive use.  

In addition, the examiner noted there was no instability of either knee.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The evidence supporting the Veteran's claim consists of his statements regarding the severity of his bilateral knee disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that an evaluation in excess of 10 percent is warranted for either knee.  As such, the Board concludes that the medical findings on examination are of greater probative value.  As such, the preponderance of the competent probative evidence is against an evaluation in excess of 10 percent for retropatellar pain syndrome of each knee. 

While the Board acknowledges the Veteran's complaints, the fact remains his symptoms do not warrant a higher rating.  Although, he has pain on motion, the examiner indicated there is no additional functional impairment due to the pain.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran's service-connected retropatellar pain syndrome of either knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board notes the holding that a request for a total disability evaluation based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed full-time; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  See the April 2010 VA examination report.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for retropatellar pain syndrome of the right knee is denied.

An increased rating for retropatellar pain syndrome of the left knee is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


